Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered February 26, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her as a second felony offender to a term of 4 Vi to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence that she sold cocaine to the undercover officer by using an accomplice as a conduit for the receipt of the money she received and for transmission of the vials of cocaine she then provided. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of prosecution witnesses, including those that arose from the fact that no drugs or buy money were found on either defendant or her accomplice, were properly placed before the jury and we find no reason to disturb its determination (see, People v Vickers, 177 AD2d 608). The trial court also properly refused defendant’s request to submit the lesser included charge of criminal sale of a controlled substance in the seventh degree, there being no reasonable view of the evidence that defendant did not intend to sell drugs (see, People v Fagairo, 178 AD2d 262). Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Tom, JJ.